Filed 10/18/18 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2018 ND 232









In the Matter of the Vacancy in Judgeship No. 2, with Chambers 

in Fargo, North Dakota, East Central Judicial District









No. 20180334







Per curiam.



[¶1]	On September 6, 2018, Governor Doug Burgum notified the Supreme Court of the retirement of the Honorable Douglas R. Herman as Judge of the District Court, with chambers in Fargo, East Central Judicial District, effective January 11, 2019.  Judge Herman’s retirement creates a vacancy under N.D.C.C. § 27-05-02.1.

[¶2]	Under N.D.C.C. § 27-05-02.1, this Court is required to review judicial vacancies and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled, order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2
, notice of a written consultation with attorneys and judges and other interested persons in the East Central Judicial District was posted September 7, 2018, on the website of the Supreme Court regarding the vacancy created by Judge Herman’s resignation in Judgeship No. 2.  Notice was also electronically provided to all presiding judges of the state.  Written comments on the vacancy were received through September 28, 2018. This procedure is sufficient for purposes of the consultation required under N.D.C.C. § 27-05-02.1.

[¶4]	A comment from the Cass County Board of Commissioners supporting filling the vacancy in the current location was received. No comments or petitions were received to relocate this vacancy. A Report containing population and caseload trends, and other criteria identified in  
N.D. Sup. Ct. Admin. R. 7.2, Section 4
, was filed September 20, 2018, by the East Central Judicial District.  The State Court Administrator provided weighted caseload statistics through August 2018.  The report reflects a district shortage of 2.04 judicial officers for the 2017/18 two-year average. Statewide weighted caseload statistics through May 2018 and 2017 were previously reviewed in two recent judgeship vacancies. 
See
 
Vacancy in Judgeship No. 2, South Central Judicial District
, 2018 ND 145, 912 N.W.2d 831;  
Vacancy in Judgeship No. 4, South Central Judicial District
, 2018 ND 37, 907 N.W.2d. 40.

[¶5]	The East Central Judicial District is comprised of Cass, Steele and Traill counties, with eight judges chambered in Fargo and one in Hillsboro, and two judicial referees.  According to the district’s report, Judgeship No. 2 is responsible for an equal share of the caseload in all counties of the district.  The population of Fargo, in Cass County, the largest city in the district, continues to increase.  Caseload filings in misdemeanors, infractions and complex felony cases are increasing.  While workload is somewhat stable the state’s weighted caseload statistics show the East Central Judicial District has been consistently short of judicial officers. 

[¶6]	According to information provided by Lutheran Social Services for the district’s report, 70% of the refugees resettled in North Dakota were settled in the Fargo/West Fargo area.  The refugees were from Afghanistan, Bhutan, Democratic Republic of Congo, Eritrea, Ethiopia, Iraq, Somalia, and Sudan, which necessitates the use of interpreters should the refugees and other non-English speaking people be involved in any court hearings. The district report indicated that interpreters were needed for 28 different languages in the past five years.

[¶7]	Under the criteria of Section 4 of 
N.D. Sup. Ct. Admin. R. 7.2
, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶8]	Based on the record before us, this Court determines the office is necessary for effective judicial administration in the East Central Judicial District.

[¶9]	IT IS HEREBY ORDERED, that Judgeship No. 2 at Fargo in the East Central Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶10]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte



Jon J. Jensen

I concur in the result.